Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 1 of 9 PageID: 3401



                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY

         DAVID KANEFSKY, Individually and
         on Behalf of Others Similarly Situated,                           1$-cv-15 536
                       Plaintiff,
                V.
                                                                            OPINION
         HONEYWELL INTERNATIONAL
         INC., et aL
                       Defendants.

  WILLIAM J. MARTINI, U.S.D.J.:
         This putative securities class action arises out of Defendant Honeywell International
  Inc.’s (“Honeywell”) allegedly misleading statements regarding asbestos-related liabilities.
  The matter comes before the Court on Defendants Honeywell. Darius Adarncyzk, Thomas
  Szlosek. and Gregory Lewis’s (‘Individual Defendants” and with 1-loneywell. “Defendants”)
  motion to dismiss. ECF No. 91. For the reasons set forth below, the motion is DENIED.
    I.          BACKGROUND’
           Honeywell is a multinational conglomerate that produces a wide range of consumer
  and industrial products. AC ¶ 26. In 1999, 1-loneywell acquired Bendix Friction Materials
  (“Bendix”). AC ¶ 2. As a result of the Bendix acquisition, Honeywell faced substantial
  liabilities due to Bendix’s use of asbestos in the automobile brakes it manufactured. Id.
           A.        Alleged Misstatements
         On February 9, 2018, Honeywell filed its 2017 10-K. The 2017 10-K reported year-
  end Bendix-related liabilities of$616rn. Id. ¶ 2; 2017 10-K at 69, ECF No. 92-1. Honeywell
  disclosed that the figure “represents the estimated value of future asbestos related bodily
  injury claims expected to be asserted against Bendix over the next five years.” 2017 10-K at
  72 (hereinafter, “Horizon Disclosure”). “In light of the uncertainties inherent in making long—
  term projections, as well as certain factors unique to friction product asbestos claims,
  [Honeywell did] not believe that [it had] a reasonable basis for estimating asbestos claims
  beyond the next five years.” Id. Honeywell repeated that disclosure and included 5-ears of
  expected Bendix liabilities in its quarterly reports for QI and Q2 of 201$, tiled April 20 and
  July 20, respectively. Ql 1OQ at 22. 25, ECF No. 92-5; Q2 1OQ at 23, 26. ECF No. 92-6.
          Plaintiff, a Honeywell shareholder, alleges that those SEC filings (and various
  statements related thereto) were materially false and misleading. See AC ¶J 13 1-170. In
  truth, Plaintiff alleges, Defendants knew (or could have reasonably estimated) the value of at!


    The facts alleged in the Amended Complaint. ECE No. $0 (‘AC”). are accepted as true for the
  purposes of this Opinion. The Court also considers matters of public record and documents
  incorporated into the AC. Tellcths, Inc. v. Mcikor J.ssues & Rights, Lid, 551 U.S. 308, 322 (2007).
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 2 of 9 PageID: 3402



  future Bendix liabilities but wanted to keep that amount concealed until the liability could be
  passed off to another company. AC ¶J 2-3, 8, 17-19. To that end, Plaintifi alleges that
  Honeywell’s senior management devised a plan to spin off two divisions into independent
  companies named Garrett Motion Inc. (“Garrett”) and Resideo Technologies, Inc.
  (“Resideo”). AC ¶ 5. Defendant Darius Adamcyzk—Honeywell’s President and CEO—was
  the alleged “architect” of the scheme. AC ¶J 27, 62. Defendant Thomas Szlosek was
  Honeywell’s Chief Financial Officer until his retirement in August 2018. AC ¶ 28. Defendant
  Gregory Lewis was Honeywell’s Vice President of Corporate finance and took over as CFO
  upon Szlosek’s retirement. AC ¶ 29.

         B.               Communications with the SEC Regarding Bendix Liabilities
          On May 1, 201$—well before filing its 2Q YOQ—Honeywell submitted a draft
  registration statement for the planned Garrett spinofE The registration statement specified
  that Garrett would enter an “Indemnification and Reimbursement Agreement” (‘Indemnity
  Agreement”) with Honeywell. AC ¶ 63. The Indemnity Agreement required Garrett to cover
  90% of Honeywell’s legacy Bendix liabilities. Id.
          The registration statement prompted a four-month back-and-forth between Honeywell
  and the SEC regarding Honeywell’s accounting treatment of Bendix liabilities. AC ¶ 67-88.
  On May 24, 2018, the SEC told Honeywell it did “not believe there is a conceptual basis for
  limiting an ASC 450[21 assessment to a certain time horizon.        [The] assessment should
                                                                                .   .   .



  consider all claims without limitation to a specific time period.” AC ¶ 67. After 1-loneywell
  responded, the SEC pressed further, inquiring if Honeywell had attempted to estimate a
  liability beyond five years, AC ¶ 68-70. And if so, why did Honeywell believe the result
  was not sufficiently reliable? Id.
         On June 29, 2018—before issuing the 2Q 10-Q—l-loneywell responded that by
  extrapolating from current claim data, it “generated an estimated reasonably possible
  exposure over the full term of the epidemiological projections for potential claims not yet
  asserted of $1.3.” AC ¶ 71; fritzler Ex. 11 at 3-4, ECF No. 92-11. However, that number did
  not provide “a reasonable estimate of probable and estimable liabilities given that any such
  projection would be based on the application of key variables that are unreliable beyond the
  immediate five-year term and would not give proper effect to the impact of scientific
  developments and Honeywell’s aggressive litigation strategies.” Fritzler Ex. 11 at 5.
         On August 8, 2018, after more back-and-forth and the 2Q 1OQ, Honeywell relented.
  1-loneywelt told the SEC it “determined that it had not appropriately applied the provisions of
  ASC 450.    .   [T]he appropriate application of ASC 450
                  .   .                                          is to reflect the full term of the
                                                                    .   .   .




  2
    ASC 450 is the accocinting principle applicable to loss contingencies. Under ASC 450-20-25-2.
  “[a]n estimated loss from a contingency shall be accrued by a charge to income ii... (a) lnfbrmation
  available before the financial statements are issued ...  indicates that it ispiobable that
                                                                                            .  a liability
                                                                                                .   .



  had been incurred at the date of the financial statement    ...   [and] (b) The amount of loss can be
  reasonably estimated.” Fritzler Ex. 2 at 5, ECF No. 92-2 (“ASC 450”) (emphasis added). When a
  loss is probable bcit only a range, not one figure, can be reasonably estimated, ASC 450 still requires
  companies to make an accrual for the loss at the low end of the range. Id. at 6; ASC 450-20-30-I.
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 3 of 9 PageID: 3403



  epiderniological projections.” AC ¶ 76; fritzler Ex. 14 at 2, ECF No. 93-1. As a result,
  1-loneywell planned “to revise its historical consolidated financial statements in future filings.”
  Fritzler Ex. 14 at 2. While immaterial to Honeywell—thus correctable via revision—Garrett
  would restate the financials in its registration statement. id.3
         On August 14, 201$, the SEC sent 1-loneywell a letter with respect to its 2017 10K.
  AC ¶ $2. The SEC asked for an explanation of why Honeywell used two dilTerent time
  periods in estimating Bendix and another type of asbestos liabilities: NARCO. Id. The SEC
  also sought an analysis and the basis for the time periods applied under ASC 450. id.
          C.     August 20 Letter
          In an August 20, 2018 letter, Honeywell “propos[ed] to change [its] accounting
  treatment for Bendix asbestos-related liabilities to a terminal value time horizon.” Fritzler
  Ex. 3 at 1, ECF No. 92-3 (“August 20 Letter”). Honeywell elaborated that because “the error
  cannot be corrected through the 201$ income statement [it] must, therefore be corrected via a
  revision of prior periods.” Id. App’x at 2. Honeywell provided an assessment of “whether
  the revision •for this error represents a material restatement or immaterial restatement (i.e.
  revision).” Id. After excluding the impact of one-time tax reforms, Honeywell determined
  the effect on all key metrics was under S%. Id. Thus, Honeywell concluded “that such
  restatement should be characterized and processed as an immaterial restatement and referred
  to as a ‘revision’ of previously issued financial statements.” Id.
           At the same time, Honeywell made several key admissions (“Admissions”), including:
  (1) it “had not appropriately applied the provisions of ASC 450 when measuring asbestos
  liabilities”; (2) “the appropriate application of ASC 450.       is to reflect the full term of the
                                                                    .   .



  epidemiological projections in the measurement of such liability”; (3) Honeywell “had
  obtained and used the data to properly value a liability, but made the incorrect judgment based
  on what the data would have otherwise indicated had it not truncated the liability at a five-
  year horizon”; and (4) “[t]he Company did not consider or use all available evidence to
  evaluate whether they should apply the full term or any other time horizon.” Id. at 3 (main
  letter), App’x at 6. While Honeywell stressed that it tised third-parties to help assess Bendix
  liabilities, it also stated that “Management” (5) “reviews the specialist report     and discusses
                                                                                          ...




  with the specialist the significant actuarial inputs”; (6) “has historically      held discussions
                                                                                    ...




  with the specialist regarding the time horizon used”; and (7) “approves any adjustment to the
  unasserted claims liability amount.” Id. App’x at 4-5. finally, (8) the revision “implies that
  there was information available that should have caused [1-loneywell] to modify the time
  horizon used for the Bendix unasserted claims liability at an earlier point.” Id. at 8.


    Pursuant to SEC rules, filers must restate their financial statements if changes are necessitated by
  clyIistal(es in the application of accounting principles, or oversight or misuse of facts that existed at
  the time the financial statements were prepared.” Payne v. DeLtteci, 433 F. Supp. 2d 547, 577 (W.D.
  Pa. 2006) (cleaned up). Restatements are unnecessary, however, when the adjustment is immaterial.
  See SAB 99 (including disclaimer that “[t]he provisions of this [rule] need not be applied to
  immaterial items.”). Immaterial adjustments are made via revision” which may be made the next
  time the registrant files the prior year financial statements.” SAB 108; ASC 250.

                                                      3
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 4 of 9 PageID: 3404



         D.      Purported Corrective Disclosures
         On August 23, 2018, Honeywell filed a form 8-K, publicly announcing that it would
  revise its Bendix liabilities to reflect “the full term of epidemiological projections through
  2059.” AC ¶ 172; fritzler Ex. 15 at 2, ECF No. 93-2 (“August 8-K”). The attached balance
  sheets showed a $1,083m adjustment, resulting in a $1,693m total Bendix liability. fritzler
  Ex. 15, App’x. The same day, Honeywell issued a press release, held a conference call, and
  made a presentation on the Garrett and Resideo spinoffs.               AC ¶ 178.      In those
  communications, Honeywell allegedly revealed that the spinoffs would cover 90¾ of
  Honeywell’s asbestos liabilities through 2048. Jd.
         Plaintiff accuses Honeywell of timing the additional disclosures to blunt the eftèct of
  the August 8-K. AC ¶ 178, 233. Allegedly due to the balance of news, the stock price
  remained relatively steady, gaining slightly over August 23 and declining slightly over
  August 24. AC ¶J 8, 179. But according to Plaintiff, “[h]ad it not been for the accocinting
  disclosures, the good news about the indemnification and an additional announcement
  would have buoyed the stock price much higher.” AC ¶ 181.
         On October 10, 2018, the SEC publicly released its August 14 and August 20, 2018
  correspondences with Honeywell. AC ¶ 183. Thus, the Admissions in the August20 Letter
  were publicly revealed for the first time. Id. On the same day, Honeywell issued a press
  release announcing that the Resideo spinoff would be completed ahead of schedule and that
  1-loneywell would hold an “Investor Showcase” that day. AC ¶ 200. Plaintiff alleges this was
  another attempt to minimize the impact of negative news. AC ¶ 266. Despite the balance of
  news, the stock price declined by $6.90/share between opening on October 10 and closing on
  October 11 (adjusted). AC ¶ 204.
         Finally, on October 19, 2018, Honeywell filed its Q3 YOQ. AC ¶ 267. The form
  contained (1) Honeywell’s adjusted Bendix-related liabilities and (2) revealed that “it
  received notice from the SEC on September 13, 2018, that it was under investigation.” Id.
  The announcement received significant media attention and Honeywell’s stock price declined
  between October 19, 2018, and October 24, 2018. AC ¶ 268-273.
   II.        STANDARD OF REVIEW
        Plaintiff alleges violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),
  and Rule lOb-S promulgated thereunder (Count One), as well as derivative Section 20(a)


    Plaintiff Charles Francisco purchased shares on September II, 201 8, afier the First corrective
  disclosure. AC, Schedule. Thus, the Court foresees problems arising at the class certiFication stage.
  See In re Cendant Corp. Litig., 264 F.3d 201, 265 (3d Cir. 2001) (discussing adequacy and typicality
  reqUirements). This was neither Mr. Francisco nor his current counsel’s fault. See ECF Nos. 1-98
  (procedural history in which a since-replaced law firm moved for lead plaintiff status, before that firm
  attempted to replace Plaintiff, without permission or raising the share purchase date). Accordingly,
  the Parties MUST meet and confer to determine whether they can resolve foreseeable class
  representation issues due to Plaintiffs purchase date, before they cause a delay. See In re Hertey
  Indus., 06-cv-2596, 20 10 WL 176869, at *3 (E.D. Pa. Jan. I 5, 2010) (discussing approaches taken by
  cocirts when the already-appointed lead plaintiff must be replaced or supplemented).

                                                     4
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 5 of 9 PageID: 3405



  claims against the Individual Defendants (Count Two). Defendants move to dismiss both
  counts. To survive the motion. Plaintiffs’ claims must satisfy the Private Securities Litigation
  Reform Act (“PSLRA”) and FRCP 9(b)’s heightened pleading standards.
         Under Rcile 9(b). “a party must state with particularity the circumstances constituting
  fraud.” FRCP 9(b). But [m]alice. intent, knowledge, and other conditions of a person’s
  mind may be alleged generally.” Id. And as will be discussed in more detail below, the
  PSLRA similarly requires plaintiffs to (1) plead the allegedly misleading statements “with
  particularity” and (2) raise a “strong inference” of scienter based on particular pleadings. 15
  U.S.C. § 7$u-4(b). In other respects, the nonrial FRCP 12(b)(6) standards apply. in which the
  Court assumes factual allegations are correct and asks whether Plaintiff has plausibly stated a
  claim on which relief can be granted. Tellabs, 551 U.S. at 322.
  III.        DISCUSSION
          To state a lOb—S claim, plaintiffs “must allege defendants made a misstatement or an
  omission of material fact with scienter in connection with the purchase or the sale of a security
  upon which plaintiffs reasonably relied and plaintiffs’ reliance was the proximate cause of
  their injury.” Rahman v Kid Brands, 736 F.3d 237, 242 (3d Cir. 2013). Here, Defendants
  argue Plaintiff failed to plead actionable misstatements or omissions. scienter, or loss
  causation.5
         A.      Misstatements and Omissions
                 1.      Bendix-Related Asbestos Liabilities and Horizon Disclosures
           The primary’ alleged misstatements are the Bendix liabilities and Horizon Disclosures,
  contained in Honeywell’s SEC filings. ASC 450 controls the accounting for Bendix
  liabilities. ASC 450 requires registrants to report reasonable estimates of probable future
  losses. See supra n.2. Thus. the Bendix liability represents an educated approximation of
  future claims. i.e.. an opinion. See In re Hertz Glob. Holdings, Inc. Sec. Lilig.. l3-cv-7050.
  2017 WL 1536223, at *11 (D.N.J. Apr. 27. 2017), afj’ci sub norn. In cc Hertz Glob. Holdings
  mc, 905 F.3d 106 (3d Cir. 2018) (finding ASC 450 determinations were opinions). Likewise,
  the Horizon Disclosures were opinions on Honeywell’s ability to estimate losses beyond five
  years. Like the figures themselves, the determination that available data could not predict
  future liabilities with sufficient accuracy is an opinion. And as opinions, the statements are
  treated differently than propositions of fact.
          Plaintiff argues that even if the statements are opinions, they are actionable under the
  standard set forth in Omilicare, Inc. v. Laborers Dist. Council Constr, Jndt,’s. Pension Fttnd,
  575 U.S. 175, 179 (2015) (finding omissions actionable under Section 11 if the undisclosed
  •‘facts conflict with what a reasonable investor would take from the statement itself’). Opp.


    Plaintiff repeatedly argues Honeywell restated its tinancial statements, and that is enociizh to satisR’
  the misstatement and scienter elements. Notwithstanding PlaintifPs repeated use of the term
  “restatement,” Plaintiff cannot “rest [his] allegations  ...on an inference from a restatement which
  did not occur.” Payne, 433 F. Supp. 2d at 578. Honeywell revised its financial statements: it did not
  reslale them. See stipra n.3; Fritzler Ex. 14 at 2; August 8—K at 2.


                                                      5
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 6 of 9 PageID: 3406



  at 9-10. The Third Circuit has yet to opine on whether Omnicare applies to Section 10 claims.
  See Jaroslawicz v. M& TBank Corp.. 912 f.3d 96, 113 (3d Cir. 201 $), re/i ‘ggranted, judgment
  vacated, 925 f.3d 605 (3d Cir. 2019). Here, the Court need not take a position because the
  statements satisfy the more restrictive, pre-Omnicare standard. Under that test, opinions are
  actionable if “they are not honestly believed and lack a reasonable basis.” C/tv of Edinburgh
  Council v. PfIzer, Inc., 754 F.3d 159, 170 (3d Cir. 2014).
          The 1-lorizon Disclosures stated that Honeywell did “not believe that [it hadj a
  reasonable basis for estimating asbestos claims beyond the next five years.” AC ¶ 135. But
  in the August 20 Letter, Honeywell admitted that it “had obtained and used the data to
  properly value a liability, but made the incorrect judgment based on what the data wozt/d have
  otherwise indicated had it not truncated the liability at a live-year horizon.” August 20 Letter
  at App’x at 6 (emphasis added). Thus, the AC sufficiently alleges Honeywell chose to
  truncate its Bendix liabilities “based on what the data would have otherwise indicated,” not
  because the data was unreliable, as claimed in the Horizon Disclosers. Id. And because
  1-loneywell allegedly had sufficient data to estimate long-term liabilities, the opinion in the
  1-lorizon Disclosure (that it lacked such data) lacked “a reasonable basis.” City of Edinburgh
  Council, 754 F.3d at 170. In sum, Honeywell’s claim that it lacked data to estimate liabilities
  beyond five years is actionable, assuming (as alleged) Honeywell knew it had suflicient data
  the whole time. See AC ¶J 136, 147, 157.
                2.     Statements in    Sarbanes- Oxtey   Certifications
         The analysis for Defendants’ Sarbanes-Oxley Act (“SOX”) certifications is similar.
  SOX requires registrants’ management to submit sworn certifications that—based on their
  knowledge—financial statements do not include material misstatements. 15 U.S.C. § 7241;
  17 C.F.R. § 240.1 3a et seq. As discussed, the AC alleges Defendants knew they could reliably
  estimate Bendix liabilities beyond five years, but stated otherwise. See supra Part III.B. 1; AC
  ¶ 136, 147, 157. Thus, the SOX certifications’ guarantee that the signatories lacked
  knowledge ofa material misstatement is also false. See AC ¶ 138, 148, 161. 23 1-232. That
  conclusion is holstered by the Admissions in Honeywell’s August 20 Letter, particularly that
  “Management has historically    ...  held discussions with the specialist regarding the time
  horizon used.” August 20 Letter App’x at 4-5.
                3.     Earnings Call Statements
         Plaintiff also alleges statements made during a July 20, 2018 investor call are
  actionable. AC ¶J 166-170. In response to a question about Garrett and Resideo, Lewis stated
  that “both businesses are performing well” and “obviously, with the SEC process, that is a bit
  out of our hands but it’s going well.” AC ¶ 167. These statements are simply expressions of
  corporate optimism, also known as “puffery.” In re Aetna, Inc. Sec. Litig., 617 f.3d 272, 283
  (3d Cir. 2010). They are not actionable. See id.
                4.     Omitting Information on Ongoing Investigations
         Lastly, Plaintiff alleges 1-loneywell’s 2Q 10Q was false and misleading because it did
  not alert investors of (1) the communications with the SEC or (2) “that the SEC was
  contemplating an investigation or legal proceeding.” AC ¶ 158. Detindants argue they had


                                                 6
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 7 of 9 PageID: 3407



  no obligation to disclose the communications or a potential SEC action. Mot. at 16-17.
  Plaintiff responds that notice was necessary to prevent the flings from being misleading.
  Opp. at 11-12. The Court agrees with Plaintiff to some extent.
         Disclosing the SEC’s inquiry—thus warning of a potential Bendix liabilities
  tevision—could have alleviated the misleading natute of the Horizon Disclosures. Therefore,
  under the facts alleged, failure to disclosure the SEC inquiry is an actionable omission. See
  Oran v. Stafford, 226 F.3d 275, 282 (3d Cir. 2000) (“defendant        omitted to state a material
                                                                      ...




  fact necessary to make a statement not misleading.”). If the evidence shows the ilorizon
  DisclosLLres were true (or at least truly—held beliefs), the Court will revisit whether
  1-loneywell’ s failure disclose the SEC’s interest is independently actionable.
          In stim, the AC adequately alleges three interrelated misstatements and omissions:
  (1) Bendix liabilities and Horizon Disclosures (taken together); (2) SOX certifications; and
  (3) failure to disclose the SEC inquiry, potentially curing the alleged misstatements.
                  B.   Scienter
         Defendants alternatively argue Plaintiff failed to adequately plead scienter. Mot. at
  18-28. “Scienter” i-neans “a mental state embracing intent to deceive, manipulate, or defraud.”
  Teflabs, 551 U.S. at 308. The PSLRA requires plaintiffs to allege facts—with particularity—
  raising a “strong inference” of scienter. Id. at 313 (citing 15 U.S.C. § 78u-4(b)). “The inquiry
  is inherently comparative. Id. at 323. “[A] court must consider plausible, nonculpable
  explanations for the defendant’s conduct.” Id. at 324. “The inference [ofl scienter need not
  be  .  the most plausible of competing inferences.” Id. But it must he “at least as strong as
          .   .



  any opposing inference.” Id. at 326.
           Defendants argue that its Bendix liabilities were the result of a good-faith, if
  unsciccessful. effort to apply subjective accounting guidelines to complex asbestos liabilities.”
  Mot. at 1 8. That may prove true.6 But under the facts alleged (with adequate particularity),
  the inference of scienter is “at least as strong.” Tel/abs. 551 U.S. at 326. Especially relevant
  here is that Honeywell admitted it “had obtained and used the data to properly value a liability,
  but made the incorrect judgment based on what the data would have otherwise indicated had
  it not truncated the liability at a five-year horizon.” August 20 Letter, Appx. A at 6. Making
  the “incorrect judgment” due to “what the data would have othetwise indicated” comes close
  to admitting manipulative intent. Id.; Teltabs, 55 1 U.S. at 324 (no “smoking gun” required).
           Several other allegations bolster the inference of scienter: (1) the revision involved a
  large sum and was not based on new information. Thus, but for I IoneyweIls own conclusion
  of immateriality, it likely would have resulted in a restatement, see stiprci n.3: (2) 1-lonevwell
  had steady Bendix liabilities over a ten—year period, despite its claims that estimating
  liabilities beyond five years was impossible. AC ¶ 75: (3) Honeywell used a different time
  horizon foi- other asbestos-liability predictions. AC ¶ 82; (4) corrective disclosures were


  )
    Honeywell informed the SEC it had enough data to make long-term predictions afier filing the 2Q
  I OQ on July 20, 2018. AC ¶ 76 (August 8, 2018 Letter). Thus, it is possible that Defendants believed
  the Horizon Disclosure. But see AC ¶J 136, 147, 157 (alleging knowledge throughout class period).

                                                    7
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 8 of 9 PageID: 3408



  suspiciously accompanied by positive news: (5) Defendants Adarncyzk and Lewis were
  flnancially rewarded for indemnifying honeywell from Bendix liabilities. AC 243: and
  (6) Garrett now claims the Indemnity Agreement is unenforceable dcie to the circumstances
  of its creation—i.e., a single 1-loneywell attorney, serving as the only board member of Garrett
  at the time, signed off, AC ¶ 258. In combination with the Admissions, these alleged facts
  raise a strong inference of scienter. Accordingly, scienter is adequately pled.
         C.     Loss Causation
                1.     corrective Disclosures Show Loss Cctusatioii
         Defendants also argue Plaintiff fails to allege loss causation. The “loss causation
  inquiry asks whether the misrepresentation or omission proximately caused the economic
  loss.” McCabe v. Ernst & Young, LLP, 494 F.3d 418, 426 (3d Cir. 2007). The misstatements
  or omissions must have been “a substantial factor.” Id. at 429. The determination ‘includes
  considerations of materiality, directness, foreseeability, and intervening causes.” Id. Pcit
  another way, loss causation requires the “very facts about which the defendant lied’ to cause
  the injuries. Id. Unlike for the scienter and misstatement elements, the normal pleading
  standard of FRCP 8(a) applies to questions of loss causation. Ha/tv. Johnson & Johnson, 1 8-
  cv-1$33, 2019 WL 7207491, at *27 (D.N.J. Dec. 27, 2019).
         Plaintiff alleges that after each corrective disclosure, Honeywell’s stock price
  performed worse than it would have if the negative news had not been revealed. AC ¶ 181;
  265-66, 267-272. Given the facts alleged, that allegation is plausible. Id.; see also Halt, 2019
  WL 7207491, at *27. At this stage, Plaintiff need not disaggregate the damage caused by the
  alleged fraud from changes due to other market forces. De Vito v. Liquid Holdings Grp., Inc.,
  15-6969, 2018 WL 6891832, at *41 (D.N.J. Dec. 31, 2018); see also FRCP 8(a). Thus,
  Plaintiff sufficiently alleges loss causation.
                2.     Third Quarter JOQ
         One remaining issue merits attention. Defendants argue 1-loneywell’s Q3 I OQ cannot
  qualify as a “corrective disclosure” because it did not reveal any new information about the
  fraud. Mot. at 30. The 1OQ included (1) adjusted Bendix liabilities and (2) that Honeywell
  had “received notice from the SEC on September 13, 2018[,] that it was under investigation.”
  AC ¶ 267. The Court agrees that the adjusted Bendix liabilities were previously disclosed
  and thus do not qualify as a “corrective disclosure.” Similarly, Honeywell never
  misrepresented or omitted anything regarding the SEC’s formal inquiry, and the SEC’s
  informal interest was already public. Thus, the 1OQ was not “corrective.”
         But the SEC investigation—and the corresponding stock drop—was a foreseeable
  consequence of Honeywell’s alleged fraud. See McCabe, 494 F.3d at 436 (considering
  “materiality, directness. foreseeability, and intervening causes”). The size of the revision and
  Honeywell’s Admissions made an SEC inquiry likely. And the announcement clearly
  effected investors’ views (and l-loneywell’s stock price). AC ¶j 267-72. Thus, the alleged
  fraud sufficiently caused the SEC investigation and corresponding loss. See McCabe, 494
  F.3d at 436 (relying on “general causation principles”).



                                                 $
Case 2:18-cv-15536-WJM-JAD Document 106 Filed 05/18/20 Page 9 of 9 PageID: 3409



           This is essentially the “materialization of risk” theory of loss causation. See Lentellv.
  Merrill Lynch, 396 F.3d 161, 173 (2d Cir. 2005) (requiring that “the loss be foreseeable and
  that tile loss be caused by tile materialization of the concealed risk.”). While tile Third Circuit
  has not explicitly adopted the theory, it has cited approvingly to authorities endorsing the
  approach. See McCabe, 494 F.3d at 429 (calling approach “consistent with our loss causation
  jurisprudence”). Regardless of formal title, all SEC investigation into tile misrepresentations
  at issue, resulting in a stock drop, fits within the ihird Circuit’s deflnition of loss causation.
  See Id. at 426 (“plaintiff must show that the defendant misrepresented or omitted tile very
  facts that were a substantial factor in causing tile plaintiffs economic loss.”). Accordingly,
  the AC adequately alleges loss causation.
         D.     Section 20(a) Claims
         Defendants only arguments in support of dismissing the Section 20(a) claims are
  derivative of their Section 10 arguments. Mot. at 30. Accordingly, Count Two survives.
  IV.         CONCLUSION
       for the reasons set forth above, Defendants’ motion to dismiss, ECF No. 91, is
  DENIED. An appropriate order follows.




  Date: May 1$, 2020                                   WILL     M J. fIARTIN1, U.S.D.J.




                                                   9
